1
2
3
4                                                                 JS-6
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   RAFAEL POLANCO,                          Case No. 2:18-cv-02219-RGK-KES
12                Petitioner,
13          v.                                           JUDGMENT

14   D. BAUGHMAN, Warden,
15                Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition is denied with prejudice.
21
22   DATED: August 22, 2019
23
24                                       ____________________________________
                                         R. GARY KLAUSNER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
